 

 

 

  
 
   

Case 1:18-cv-02223-GBD-SN iat LIZ: Filled SpITEI20° “Page Tora

y
BE

yes ie
’ RONICALLY CRS:
4 et

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EE

NIT FO Tie RE Bor R < 3

 

JOEL RICH and MARY RICH,
Plaintiffs, ry nerd Q d
-against- : ER OF REFERENCE
TO.A MAGISTRATE JUDGE
FOX NEWS NETWORK LLC; MALIA ZIMMERMAN, : 18 Civ. 2223 (GBD) (SN)

in her individual and professional capacities, and ED
BUTOWSKY, in his individual and professional
capacities,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

General Pretrial (includes scheduling, Consent under 28 U.S.C. §636(c) for all
discovery, non-dispositive pretrial purposes (including trial)
motions, and settlement)

Consent under 28 U.S.C.§636(c) for
Specific Non-Dispositive Motion/Dispute: limited purpose (e.g., dispositive
motion, preliminary injunction)
*If referral is for discovery disputes when
the District Judge is unavailable, the time

period of the referral: — Habeas Corpus

Social Security

Settlement X_ _ Dispositive Motion (i.¢., motion
requiring a Report and

Inquest After Default/Damages Hearing Recommendation)

All such motions: ECF Nos. 51, 109

 

 

Dated: New York, New York
February 18, 2020 SO,ORDERED.

Dor,

RGE/B. DANIELS
United States District Judge

 

 

 
